Citation Nr: 1633578	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-33 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for multiple myeloma as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Lyons, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1974 to February 1976.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2010 rating decision of the VA Regional Office (RO) in Jackson, Mississippi, in part that denied service connection for multiple myeloma claimed as due to radiation exposure.  In addition to that issue the Veteran appealed from denial of service connection for a psychiatric disorder, later granted by the RO as Agency of Original Jurisdiction (AOJ).  The Veteran has indicated satisfaction with the characterization of the claim and assigned rating, and so that matter is not before the Board.  This matter comes to the Board from the Denver, Colorado RO.

Further evidence in May 2016 was sent to attention of the AOJ but is considered directly because the claim is allowed. 

In a January 2016 filed VA Form 21-526 service connection was claimed for conditions of dermatological disorder, headaches, stomach disorder, and sinus disorder, claimed all associated with multiple myeloma.  These claims are not before the Board on appeal, and the AOJ must adjudicate them in the first instance.  See 38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1. The Veteran had radiation exposure primarily through maintenance of                   high-voltage radar equipment.

2. By competent medical expert opinion his level of ionizing radiation exposure was estimated as significant, and his diagnosed multiple myeloma more likely than not linked to radiation exposure.
CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for multiple myeloma due to radiation exposure.                38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) (West 2014);               38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

Because of the grant of the issue on appeal, no discussion of VCAA compliance is required.  

Under applicable VA law service connection is granted for disability resulting from disease contracted or an injury incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Basic criteria for service connection is (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

There are additional grounds to establish service connection involving exposure to ionizing radiation.  First, there are certain diseases presumed to result from participation in a listed radiation-risk activity.  See 38 C.F.R. § 3.309(d).  Second, under 38 C.F.R. § 3.311(b) are "radiogenic diseases" that will be service-connected after required agency research.  Third, the veteran may establish direct service connection by providing outside medical evidence of causation, without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44   (Fed. Cir. 1994). 

This case falls into the second category.  The condition of multiple myeloma is a recognized "radiogenic disease" listed under 38 C.F.R. § 3.311(b)(2). 

The procedure under section 3.311 is to gather dose information including                  DD Form 1141 then refer the claim to the VA Under Secretary for Health for preparation of a dose estimate.  The case then proceeds to the Under Secretary for Benefits for further consideration, and in formulating an opinion whether a veteran's disease resulted from ionizing radiation exposure, the Under Secretary for Benefits may consider: the probable dose; the veteran's circumstances at time of      in-service exposure; time-lapse between exposure and onset of disease, relative sensitivity of involved tissue to induction; and the extent of exposure to carcinogens outside of service.  See 38 C.F.R. § 3.311(e) .

The Veteran indicates that he was involved in several occupational duties and repeated tasks that led to radiation exposure.  He was responsible for pushing the Nike Hercules Surface to Air missiles onto launchers to be fired, radiation exposure unclear, but located just 75 yards from a warhead maintenance are where protective clothing and radiation badges were required.  The Veteran suspects that the missile site was dilapidated and had latent contamination.  The Veteran's DD-214 on file confirms military occupational specialty (MOS) of Hercules Crewman.  Other information from the personnel file states assignment of "Assistant FC Operator" (presumably involving missile systems).  

Then the Veteran was reassigned to the Radar Site.  He explains having worked as a crew member assigned to maintain and operate the high powered radar, with two Megawatts of microwave power with a 200 mile sweeping range.  Radar was always on.  The only exception was once a month shutdown/power down to replace            Klystron Tubes; he claims a full radiation suit was not provided; nor were special gloves or suits to protect from latent radiation, or radiation badges for monitoring.  What was provided were lead vests at times and light rubber gloves to protect from electric shock.  He provides extensive lay assessment and supporting scientific journal articles on the inherent radiation risk in this activity even when equipment was powered down for maintenance.  He also describes exposure to toxic chemicals and solvents in the process.

It is readily apparent the Veteran had the occupation in service of repairing radar devices where he demonstrates firsthand knowledge of it.  The March 2016 statement from a Captain with that same unit in the mid-1970s recalled the Veteran's position and recounted understanding of radiation posing a job hazard.  

Radiation exposure is conceded.  The AOJ had tried to determine the exact amount  and the designated agency responded it could not provide an estimate, and a               DD Form 1141 was not located.  

Based on the Veteran's extensive assertions and documentary scientific evidence           to this point the case by existing regulations would proceed to referral to the                   VA Under Secretary for Health to prepare a dose estimate.  See 38 C.F.R.                         § 3.311(a)(2)(iii).  While technically required, that step can be obviated here in part because section 3.311 allows a legitimate independent expert dosage estimate, including credible sources from those certified in field of health physics, nuclear medicine or radiology.  There is enough in the medical letter cited below to make a dose estimate at this point more or less redundant.  Besides section 3.311, as has been indicated competent evidence of causation also can prove the claim.    

In a May 2016 letter it was posited, by physician/director of a cancer treatment clinic, with specialty in hematologic malignancies and knowledge of the case:              "[The Veteran's personal history] is significant for significant and prolonged exposure to ionizing radiation while he was in the service 30 years ago.  Ionizing radiation is well known to be associated with the development of multiple cancers, including multiple myeloma.  Therefore it is more likely than not, in my opinion, that his myeloma was caused by his exposure to ionizing radiation while in the service.  His myeloma cells contained an extra copy of chromosome 11, indicative of genetic instability and DNA damage.  He also developed an oncocytoma [referring to a previously removed tumor], which is also related to radiation exposure."  

Given consideration of this opinion and foundation in medical knowledge, there is reasonable likelihood of a causal relationship to service, and so resolving any material doubt in favor of the Veteran in this case, the claim is allowed.    


ORDER

Service connection for multiple myeloma due to exposure to ionizing radiation               is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


